DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1 (claims 1-11, 15 and 25) with species CAR, SERCA3, and endonuclease TALEN and reduced or inactivated TCR expression in the reply filed on 6/9/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examining all the groups together.  This is not found persuasive. The instant application is 371 national stage application. The restriction requirement for such application is based on search burden, instead, is based on the unity of the inventions which depends on whether presence of a corresponding special technical feature that links the groups in this case, or not. As set forth in restriction requirement, in this case, the special technical feature that links groups 1-3 is the engineered immune cell that has been disclosed by Hegde et al (see page 5 of the restriction requirement), meaning the presence of the special technical feature that links the group 1-3 in this case does not make contribution over the prior art and unity of the inventions of groups is lacking.  For the reason, the requirement is still deemed proper and is therefore made FINAL.
Claim 13 has been cancelled.
Claims 1-12 and 14-25 are pending.
Claims 2-3, 5, 12, 14, and 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species there being no allowable generic or linking claim. 
Claims 1, 4, 6-11, 15 and 25, drawn to an engineered immune cell expressing a chimeric antigen receptor (CAR), wherein the immune cell is genetically modified to reduce/inactivate endogenous polynucleotide sequence SERCA3 (elected) inserted by TALEN (elected) endonuclease to reduce glycolysis to in response to a low glucose condition, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 1/8/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 32, line 10 and page 35, line 1, which are improper incorporation by reference.  Applicant is required to check entire specification and delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Objection
Claim 25 is objected to for depending on non-elected claim 16. The objection can be obviated by rewritten the claim in an independent form.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description: Structures of CAR

Claims 1, 4, 6-11, 15 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 
The claims are broadly drawn to:
An engineered immune cell expressing a chimeric antigen receptor (CAR), wherein said cell has been genetically modified to reduce or inactivate the expression of one endogenous polynucleotide sequence, the expression is involved into reduction of glycolysis and calcium signaling in response to a low glucose condition, the endogenous sequence is SERCA3 (elected) to increase calcium signaling…..
wherein the engineered immune cell expressing endonuclease TALEN (elect, claims 4), and
 wherein the endogenous polynucleotide sequence is inactivated by insertion of polynucleotide expressing CAR (elected, claim 8).
The specification teaches that the present invention involves in engineered immune cells genetically altered to reduce gene expression and inactivation of protein’s function to change the cell function in response to nutrients depletion, cytokines signaling and tumor microenvironment, wherein the target genes (table 2) include claimed SERCA3, wherein its inactivation involves in reduction glycolysis and calcium signaling in the low glycose condition. The specification, in examples, teaches and cites reference to introduce mRNA coding for TALEN endonuclease by transfection, which TALEN could insert an exogenous polynucleotide, such as CAR nucleic acids, at precise site of an endogenous gene which results in expressing a functionally inactive gene product (example, [0346]). The specification teaches that cells treated with TALEN against gene product including SERCA3 maintains proliferation capacity at low glucose levels as compared to the control and the cells are stimulated with anti-CD3/CD28.
The specification [003] has made clear:
CARs are synthetic receptors consisting of a targeting moiety that is associated with one or more signaling domains in a single fusion molecule. CARs have successfully allowed T-cells to be redirected against antigens expressed at the surface of tumor cells from various malignancies including lymphomas and solid tumors
On [0011], the specification continues:

while being compatible with the expression of CARs and recombinant T-cell receptors. To this aim, they made a number of hypothesis and experiments regarding different regulation pathways, and identified promising target genes which could be activated and inactivated in conjunction with the activation of effector immune cells, conferring such cells “genetic attributes” that leverage their therapeutic potency.

Thus, the application contemplates that CAR can be used for regulation different pathway other than cancer therapy, that includes inactivating SERCA3 gene product in glycolysis in certain cells by recognizing a surface expressed protein on those cells.
However, in the entire application, the specification does not teach which CAR nucleotide being inserted into a gene of SERCA3 to inactivate the gene product and does not teach which surface expressed antigen being recognized by CAR either. 
Regarding the endogenous polynucleotide SERCA3 is inactivated by the insertion of exogenous polynucleotide sequence expressing a CAR (claim 8), one skilled in the art would not make connection between the function of the engineered immune cell expressing CAR with the structure as claimed. Specifically, what the function of CAR in the SERCA3 modified/inactivated immune cells is.  The specification does not provide clear description on that.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed engineered immune cell expressing a (any) CAR without structural definition.  The specification does not provide a specific or detail structural characteristics of CAR including which antigen it binds to.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed'.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Regarding with chimeric antigen receptor (CAR) inserted into SERCA3 gene to inactivate the gene product, the state of the art has not revealed such connections. It is well known that CAR has the basic structure as a fusion protein encoded by nucleotides and CAR comprises an antigen binding domain such as scFv to a surface expressed antigen, that is fused to the CD3ζ chain of the T cell receptor via transmembrane linker domain and intracellular T cell signaling domain etc. (entire document Sandelain et al Cancer Discov 2013, 3: 388-398). The fusion construct (nucleotides) is then transfected into autologous cytolytic lymphocytes.  Thus, for the purpose of antigen binding to perform the function of T cell on the cells, the antigen or antigen binding domain scFv should be defined.  For the reason, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed any CAR expressed and inserted in SERCA3 gene claimed in an engineered immune cell as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, the engineered immune cells having modified and inactivated endogenous SERCA3 by expressing or inserting any CAR without further describing the antigen bound by CAR with, does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claims 1, 4, 6-11, 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable Valton et al (WO2017001572, published Jan 2017, priority June 2015) or Galletto et al (US20160120906, published May 2016, priority 2015) in view of Casemore et al (Integr Cancer Sci Therapy 2015, 2:100-103), Pearce et al (Science 2013, 342, 1242454), and Ganapathy-Kanniappan (Molecular Cancer 2013, 12:152). 
Valton et al teach an engineered immune lymphocyte including NK cells that are genetically modified to reduce or inactivate an endogenous gene include, TGF-β receptor, b2M, or IL-T2, etc. by inserting an exogenous nucleic acid encoding a CAR (Chimeric Antigen Receptor) that is expressed by NK cells (page 5-6).  Valton et al teach a method of making the engineered immune cell using endonuclease that include endonuclease, wherein the enzymes include TALE nuclease TALEN or ZFN etc. to insert the nucleic acid at precise site of selected endogenous gene (bridging page 4- 5, page 15, and table 1), wherein the CAR comprising the scFv recognizes surface protein, such as CD16, CD19, or VEGF etc., expressed on lymphocytes or endothelial cells (page 35-36).  Valton et al also teach that the NK cells are isolated from donor having 90% purity and teach a method of expansion of the engineered cells and a pharmaceutical composition comprising the engineered NK cell (claims 34-35, page 38+).  Valton et al further teach that the engineered NK cell is improved in therapeutic activity of NK cells (page 7, list para) and method of using the cells (claims 36-38 and page 44+).
Galletto et al teach engineered T cells that are genetically modified to reduce or inactivate endogenous immune checkpoint genes encoding checkpoint proteins CTLA4, LAFG3, TIGIT, and PD-1 etc. by inserting an exogenous nucleic acid encoding a CAR, wherein the CAR is expressed by the engineered T cell ([0011], [0074-75], figure 2-5 and examples, page 23+ and claims).  Galletto et al teach a method of making the engineered immune cell using endonuclease that includes TALE-nuclease TALEN that could insert a nucleic acid sequence at precise site of an endogenous gene ([0043-57] and 0226], abstract).  Galletto et al teach the structure of CAR including one or more scFv fusion structure (page 15+ and [0204]).  Galletto et al teach that the T cells are originate from a health or patient donor [0177] and teach a method of making such engineered T cells from the donor cells, which result in high percentage cell containing the insertion of the exogenous gene (example 5).  Galletto et al further teach pharmaceutical composition comprising the engineered T cell used for therapy for treating a cancer or viral infection etc. (abstract, claims, 22-24 in particular, and page 18+).
The teachings of Valton or Galletto et al are set forth above.
Vlaton and Galletto et al do not teach the endogenous gene to be inactivated is SERCA3 gene.
Casemore et al teach SERCA family proteins are expressed in many tissues and play important role in Calcium Ca2+ regulation which levels control many cellular progresses including metabolism for cell proliferation, survival and death (page 100) and SERCA proteins can be used as a target for cancer therapies (entire document).
Pearce et al teach that it becomes clear that T cell function is intimately linked to metabolic progress (review summary under section Outlook, figure).  Pearce et al teach that glycolysis accompanies T cell activation and proliferation. Pearch et al teach that intracellular Ca2+ flux and signals play essential role for T cell activation and proliferation (page 2, col 2-3).
Ganapathy-Kanniappan et al teach tumor glycolysis as a target for cancer therapy and inhibition/reducing glycolysis can make tumor cell sensitivity to immunotherapy (page 6 and 8, right col).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings to make engineered immune cells comprising expressing a CAR and an inactivated endogenous gene product with expected result.  One of ordinary skill in the art before the effective filing date was made would have been motivated to apply the teachings of Casemore, Pearce, and Ganapathy-Kanniappan to the teachings of Valton or Galletto to make such engineered NK cells or T cells in order to use the cells for CAR immunotherapy for a disease that involves in metabolic glycolysis in low glucose condition because of Casemore, Pearce, and Ganapathy-Kanniappan together have shown the function of SERCA3 in Ca2+ signals that relates to glycolysis and metabolism in cancer and T cells and connection of glycolysis and immunotherapy.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make and obtain such engineered T or NK cell because Valton or Galletto et al have shown a method of making NK or T cells expressing CAR that is inserted into an endogenous gene to interrupted the function of the gene product.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to amplify engineered T or NK cells and form a population of cells with at least 80% of engineered cells which are originally from a donor because Valton or Galletto have shown a method of doing so. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/           Primary Examiner, Art Unit 1642